DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 12/02/2021, with respect to claims 1-21, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-21 under 35 U.S.C. § 112(a) and 35 U.S.C. § 103 has been withdrawn.
Allowable Subject Matter
Claims 1-21 are allowed. The closest prior art fails to explicitly disclose, teach, or suggest, the claims as a whole. The prior art fails to make obvious or disclose a vehicle and method for detecting position and speed of objects around the vehicle, a sensor for detecting the speed and acceleration of the vehicle, and controller to determine probability of a forward collision with a first vehicle, and rear-end collision of a second vehicle.  Furthermore, the vehicle and method determine one of a plurality of collision modes of the vehicle, determine a target forward collision speed and a target rear-end collision speed to minimize a sum of injuries to an occupant based upon both the collision mode and a pre-stored injury scale corresponding to the collision mode. Furthermore, the vehicle and method control the braking of the vehicle based upon the target forward collision speed and the target rear-end collision speed. The combination of claim elements as a whole are not disclosed or obvious over the prior art Peravali, Newman, and Crandall, and are therefore allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.C.B./Examiner, Art Unit 3669       

/JESS WHITTINGTON/Examiner, Art Unit 3669